          Case 3:19-cv-00091-MMD-CLB Document 29
                                              30 Filed 12/08/20 Page 1 of 3




1    AARON D. FORD
       Attorney General
2    ANDREA M. DOMINGUEZ, Bar No. 15209
       Deputy Attorney General
3    State of Nevada
     Public Safety Division
4    100 N. Carson Street
     Carson City, NV 89701-4717
5    Tel: (775) 684-1163
     E-mail: adominguez@ag.nv.gov
6
     Attorneys for Defendants
7    James Dzurenda, William Gittere,
     and William Reubart
8

9                             UNITED STATES DISTRICT COURT

10                                     DISTRICT OF NEVADA

11

12   KWAUYSHAUN WILLIAMS,                               Case No. 3:19-cv-00091-MMD-CLB
13                       Plaintiff,
                                                     MOTION FOR EXTENSION OF TIME
14   v.                                               TO FILE MOTION FOR SUMMARY
                                                               JUDGMENT
15   WILLIAM GITTERE, et al.,

16                       Defendants.

17           Defendants, James Dzurenda, William Gittere, and William Reubart, by and

18   through counsel, Aaron D. Ford, Attorney General of the State of Nevada, and Andrea M.

19   Dominguez, Deputy Attorney General, hereby move this Court for an extension of time file a

20   Motion for Summary Judgment. This Motion is made and based upon Federal Rule of Civil

21   Procedure 6(b)(1)(A), the attached Points and Authorities, the papers, and pleadings on file

22   herein, and such other and further information as this Court may deem appropriate.

23                        MEMORANDUM OF POINTS AND AUTHORITIES

24   I.      ARGUMENT

25           Defendants respectfully request an extension of time out from the current deadline

26   (December 9, 2020) to file their Motion for Summary Judgment in this case. As the Court

27   is aware, there is currently an outbreak of COVID-19 cases within the Nevada

28   Department of Corrections (NDOC). Due to significant staffing issues, the Defendants
                                                 1
        Case 3:19-cv-00091-MMD-CLB Document 29
                                            30 Filed 12/08/20 Page 2 of 3




1    have been unable to obtain the necessary documentation from Ely State Prison (ESP).

2    Due to the number of prison staff out on leave, Defendants have been unable to obtain the

3    records needed for the Motion for Summary Judgment as most of the needed documents

4    must be pulled and copied individually from the archives. Further, given that Williams

5    has been moved quite a bit throughout the prison there are a voluminous number of

6    documents to be tracked down and copied.

7          Federal Rule of Civil Procedure 6(b)(1) governs extensions of time and provides as

8    follows:

9                When an act may or must be done within a specified time, the
                 court may, for good cause, extend the time: (A) with or without
10               motion or notice if the court acts, or if a request is made, before
11               the original time or its extension expires; or (B) on motion made
                 after the time has expired if the party failed to act because of
12               excusable neglect.
13         Defendants’ request is timely and will not hinder or prejudice Williams’s case. It
14   will allow for a thorough opportunity to review the case through Summary Judgment and
15   obtain the necessary supporting documents. It is to the benefit of both parties to obtain
16   these records. Therefore, Williams is not prejudiced by a forty-five-day delay to obtain
17   the documents. Defendants assert that the requisite good cause is present to warrant the
18   requested extension of time.    Therefore, the Defendants request an extension, until
19   January 22, 2021, to file their Motion for Summary Judgment.
20         DATED this 8th day of December, 2020.
21                                          AARON D. FORD
                                            Attorney General
22        IT IS SO ORDERED.

23        Dated: December 8, 2020           By:       /s/Andrea M. Dominguez
                                                      ANDREA M. DOMINGUEZ, Bar No. 15209
24                                                    Deputy Attorney General
          ___________________________________
25        UNITED STATES MAGISTRATE JUDGE              Attorneys for Defendants
26

27

28
                                                  2
       Case 3:19-cv-00091-MMD-CLB Document 29
                                           30 Filed 12/08/20 Page 3 of 3




1                                CERTIFICATE OF SERVICE
2          I certify that I am an employee of the Office of the Attorney General, State of
3    Nevada, and that on this 8th day of December, 2020, I caused to be served a copy of the
4    foregoing, MOTION FOR EXTENSION OF TIME TO FILE MOTION FOR
5    SUMMARY JUDGMENT, by U.S. District Court CM/ECF Electronic Filing to:
6
     Kwauyshaun Williams #1068122
7    Care of ESP Law Librarian
     P.O. Box 1989
8    Ely, NV 89301
     ESP_LawLibrary@doc.nv.gov
9    lcclawlibrary@doc.nv.gov

10

11

12
                                                   An employee of the
13                                                 Office of the Attorney General

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                               3
